Case 19-22103-GLT   Doc 26   Filed 07/02/19 Entered 07/02/19 14:27:05   Desc Main
                             Document     Page 1 of 9
Case 19-22103-GLT   Doc 26   Filed 07/02/19 Entered 07/02/19 14:27:05   Desc Main
                             Document     Page 2 of 9
Case 19-22103-GLT   Doc 26   Filed 07/02/19 Entered 07/02/19 14:27:05   Desc Main
                             Document     Page 3 of 9
Case 19-22103-GLT   Doc 26   Filed 07/02/19 Entered 07/02/19 14:27:05   Desc Main
                             Document     Page 4 of 9
Case 19-22103-GLT   Doc 26   Filed 07/02/19 Entered 07/02/19 14:27:05   Desc Main
                             Document     Page 5 of 9
Case 19-22103-GLT   Doc 26   Filed 07/02/19 Entered 07/02/19 14:27:05   Desc Main
                             Document     Page 6 of 9
Case 19-22103-GLT   Doc 26   Filed 07/02/19 Entered 07/02/19 14:27:05   Desc Main
                             Document     Page 7 of 9
Case 19-22103-GLT   Doc 26   Filed 07/02/19 Entered 07/02/19 14:27:05   Desc Main
                             Document     Page 8 of 9
Case 19-22103-GLT   Doc 26   Filed 07/02/19 Entered 07/02/19 14:27:05   Desc Main
                             Document     Page 9 of 9
